WALLACE, Circuit Judge.
The decree sought to be reviewed by Ibis appeal adjudged the validity of the first and second claims of letters patent of the United States to Miller & Diehl, No. 224,710, granted February 17, 1880, and the infringement of these claims by the defendant. At the close of the argument we reserved for further consideration the single question whether, in view of the prior state of the art, the court below should have adjudged these claims void for want of patentable novelty. If the first claim is valid, the second certainly is, because it is for the same combination, with limitations which include some additional minor improvements. The consideration of the case will therefore be simplified by con fining our attention to the alleged invention of the first claim. That: claim covers an improvement: in band-wheel bearings for sewing machine’s, which consists, essentially, in introducing a brace into the frame of the table supporting the sewing mechanism, which is *842independent' of the table top, and a short shaft or crank for- carrying the pedal mechanism, mounted one end upon the brace, and the other upon the leg of the table. By this change of organization, the patentee simplified and condensed the parts of pre-existing bearings', and lessened the cost of construction, besides making a. more efficient bearing. The pre-existing bearings were of three types. One is represented in the patent of 1864 to Stoop, where the shaft was mounted one end on each of the two table legs, and was consequently nearly as long as the table, had to be made heavy to prevent sagging, and vibrated with the vibrations of the table top. Another is represented in the patent of 1871 to McCann, where a short shaft was mounted on one of the legs of the table. This type is known as the “overhung stud” bearing. The pitman is applied outside the bearing, and in such a construction there is a tendency to 'sa'g and jam the shaft, thus producing wear and friction. Another is represented in the patent of 1872 to Brill, where a hanger was bolted to the table top, and the short shaft was mounted one end in this hanger, and the other in one of the legs of the table. By this arrangement the -v ibrations of the table top are communicated to the shaft. During the period of nearly 20 years intervening between the patent to Stoop and the patent in suit, there were many attempts to obviate the disadvantages which existed in these different types of bearings. The long shaft was discarded altogether. The Brill construction, if it ever went into use, disappeared. The overhung stud bearing became the generally accepted type, and inventors busied themselves with attempts to improve it. Its defects were obvious. One of these attempts appears- in the patent of 1871 to Wild, where the patent points out how much accuracy of construction these bearings require, and how quickly they “wobble, jar, and rotate irregularly,” and hew they “involve frequent and expensive repairs.” In spite of the efforts made; the defects were not satisfactorily obviated. They are rehearsed again in the patent to Donovan, of a few months later date than the patent in suit, but which was applied for while the application for the patent in suit was pending. After referring to the overhung stud as the construction almost invariably used, Donovan states:
' “This method has been open to serious objections, among which are the great accuracy required in the fitting of the wheel upon its bearings, in order to prevent lateral irregularity in the movement of its rim; the unequal wear upon the stud and upon the axial opening in said wheel, in consequence of the thrust of the pitman; and the large size of said bearing stud required to enable it to withstand in any degree such unequal' side pressure, resulting in the creation of a large amount of friction surface, which materially increased the labor of running the machine.”
By .the improvement covered by the first claim of the patent in suit, the disadvantages thus referred to have been obviated, and, as has been said, the parts are simplified, and the cost of construction lessened. The patentees inserted a brace of sawbuck form betweeh 'the; legs of the table, bolted it to the legs, and located the

*843


crank between the center of the brace and one of the legs. The legs or side pieces of the frame, being usually made of metal, and bolted together substantially, keep the two bearings of the shaft in substantial alignment, and enable a short and light shaft to be used.
The patentees were not the first to introduce a brace into a sewing-machine table, or even a brace of saw buck form. That had been done as early as 3872, as appears by the patent to Leavitt. Leavitt, however, used his brace merely to strengthen the table, and *844his patent shows a short cranl*. mounted at one end in one. of the legs or sides of the table frame, and at the other in a large metallic loop, which is bolted at each end to the same leg or side. Gross braces of form and proportions nearly identical with the brace of the patent had been used for many years in the sewing machines made by the complainant, hut only for the pxirpose ; of strengthening the frame.
In view of the prior state of tin* art thus exhibited, it seems now to have been a very simple tiring to do what was done- by the patentees. It was only necessary for them to take tíie Leavitt frame, change the location of the bi'ace, perhaps enlarge the diameter of its arms, remove the metallic loop, and insert in the cross brace the short shaft shown in the patent to Brill. But the record in this case affords extrinsic evidence of a most convincing kind that what was done by the patentees was not an obvious thing, and that the change of organization was not one which the skilled mechanics of the particular art could have suggested and introduced without' the exercise of inventive' faculty. This evidence is supplied, not: only by the many patexxts for improvements, which fell short of producing tire simple, compact, less expensive, and more efficient bearings of the patent, but by the sterility, during 20 years, of the great army of mechanics employed by the various sewing-machine manufacturers/' The complainant itself, from 1865 to 1879, used the overhung stud, and for several years of that period its machines contáined. cross braces readily adaptable to the office of the patented brace/ It employed a vast number of skilled workmen. Yet to none of them did the suggestion occur which is embodied in the new organization of the paten lees. The simple change made by the patentees has proved so valuable that the complainant has adopted it in more than 9,000,000 sewing machines. The sewing-machine company whose presiden! is the defendant in this suit has also adopted it. No one can examine the hearings of the patent, even cursorily, and compare them with those previously in use, without recognizing the meritorious improvements which they embody. We agree with the conri belowT that these improvements were invention, and not merely tli e exercise of xnechanical skill and adaptation.
The decree is affirmed, with costs.